Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                        Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 2, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004504219A (219).

     With respect to claim 1,  the 219 reference teaches  a device for triggering a vehicle action based on the monitoring  occupants in a vehicle, see  figure 1 and para. 53, comprising a processor 52 configured to  identify a plurality of features described at para. 49 which include, head nodding, head movements,  while observing a driver’s facial features. The 219 reference teaches tracking changes over time (para. 13, last three lines and para. 49, lines 1-3) of the subsets of image data (image frames since the object is observed over time, see para. 15). The 219 reference teaches  the DSP 52 has recognition software for determining  a state from a plurality of states, see para. 49 which include, sleepiness, head movements, nodding based on the tracked changes, see also paragraphs 47 and 48. The 219 references also teaches triggering the vehicle to perform an action, such as sending a signal to the driver to wake from sleep or to remain alert, including an audible signal, see bottom of para. 49.

     With respect to claim 2, the 219 reference teaches subset image data (frame data) is based on video, see para. 15,  and col. 13, last three lines. At col. 49, reference is made to the facial recognition software for monitoring, on regular time intervals, the driver’s facial features and their coordinates. When the driver is determined to be distracted or non-attentive,  the vehicle determined a number of different actions to perform, see para. 57

     With respect to claim 13,  the 219 reference cites the National Key Road Traffic Safety Policy  and the National Highway Traffic Safety Administration regarding passenger seating and the use of airbags.  The 219 reference also calculates a theoretical safe distance  that the occupant must be from the airbag so that the force of the airbag is deployed with more force the further the occupant is from the airbag in the event of an accident (see para. 3).

     With respect to claim 17, the 219 reference teaches  a method  implemented by processor 52 comprising:  identify a plurality of features described at para. 49 which include, head nodding, head movements,  while observing a driver’s facial features. The 219 reference teaches tracking changes over time (para. 13, last three lines and para. 49, lines 1-3) of the subsets of image data (image frames since the object is observed over time, see para. 15). The 219 reference teaches  the DSP 52 has recognition software for determining  a state from a plurality of states, see para. 49 which include, sleepiness, head movements, nodding based on the tracked changes, see also paragraphs 47 and 48. The 219 references also teaches triggering the vehicle to perform an action, such as sending a signal to the driver to wake the driver, including an audible signal, see bottom of para. 49.

     With respect to claim 19,  the 219 reference teaches  a computer readable media (storage 70) for storing  software and algorithms , see para. 10 (including instructions) that are executed  on processor 52, (para. 10) that causes a device to: identify a plurality of features described at para. 49 which include, head nodding, head movements,  while observing a driver’s facial features. The 219 reference teaches tracking changes over time (para. 13, last three lines and para. 49, lines 1-3) of the subsets of image data (image frames since the object is observed over time, see para. 15). The 219 reference teaches  the DSP 52 has recognition software for determining  a state from a plurality of states, see para. 49 which include, sleepiness, head movements, nodding based on the tracked changes, see also paragraphs 47 and 48. The 219 references also teaches triggering the vehicle to perform an action, such as sending a signal to the driver to wake the driver, including an audible signal, see bottom of para. 49.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 3,  5, 8, 9, 13 – 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the 219 reference in view of Dasgupta (11,295,458).

    With respect to claims 3,   the 219 reference  teaches all of the subject matter upon which the claims depend except for a two dimensional CNN for identifying features of the subsets of data. The 219 references teaches the use of tracking using a tracking software, see paragraphs, 13, 15 and 47.

     At the bottom of col. 11 and bridging the top of col. 12, Dasgupta teaches deep convolution neural networks for identifying and tracking humans will in a vehicle, see  col. 13, line 55 -60.  It is inherent by Dasgupta that the convolution is 2-D.
    Since Dasgupta and the 219 reference are both directed to identification and tracking of humans, the purpose of using  2 dimensional CNN would have been recognized by the 219 reference as set forth by Dasgupta.
     Therefore, it would have been obvious or well known to one of ordinary skill in the art, at the time the present invention was effectively filed, to  modify or substitute the tracking software of the 219 reference, with  a different tracking mechanism which uses  2 CNN, as taught by Dasgupta, for the purpose of classifying human features.

    With respect to claim 5, Dasgupta teaches the use of a 2-D convolution for tracking an object by identifying its features, see col. 11, line 60 -  col. 12, line 61.  At col. 14, Dasgupta teaches tracking unit 140 for performing frame by frame tracking, which applicant refers to as subsets of image data. 

    Since  the 219 reference and Dasgupta teach tracking of humans, the purpose of using a CNN to output  a plurality of features, so as to maintain the features with respect to other features of different object in the frame subset, is contemplated by Dasgupta col. 14, lines 16 to col. 15, line 15. 
   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to  modify or substitute the tracking software of the 219 reference, with  a different tracking mechanism which uses  2 CNN for the purpose of classifying human features on a frame by frame basis as set forth by Dasgupta.


    With respect to claim 8, the 219 reference is silent to segments of a spatial temporal model.  Dasgupta teaches a unique track (segment) includes an estimate for spatial location and movement of the object being tracked using a spatio-temporal factor graph (model). 
  Dasgupta teaches the use of segments as inputs for the spatio-temporal model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the tracking system of  the 219 reference with the tracking system 140, as set forth by Dasgupta, for the purpose of  inputting  segments into a spatio-temporal model.

    With respect to claim 9, the examiner contends that the “cost values” are for the most part the “kernals” recited in the claim for determining different values as the object is tracked, see col. 13, lines 6-25.

     With respect to claims 13, 18 and 20,  the vehicular action that is considered a safe trajectory is that defined by the tracking system 140 of Dasgupta in which predictions can be made of the objects trajectory in view of the vehicle’s velocity is see for example col. 13, lines 60-65 where trajectory prediction values are obtained. 

     Since  the 219 reference and Dasgupta are both directed to human tracking systems, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to  modify or substitute the tracking software  shown by figure 1 of the 219 reference, with  tracking system 140 of Dasgupta for the purpose of classifying human features on a frame by frame basis as set forth by Dasgupta.


     With respect to claim 14,  the 219 reference teaches all of the subject matter except for objects outside of the vehicle. 
      Gasgupta teaches detecting and tracking  objects which are outside of the vehicle, see col. 12, lines 20-26 and 50-61.  Based on the tracking, objects outside of the vehicle can be tracked and while utilizing spatial and temporal models, determination can be made as to how to stop or avoid a collision safely, see col. 13, lines 44-59 and col 14, lines 9-61.   The motivation for this rejection is the same as that to claim 13. 

     With respect to claim 15, Gasgupta employs a tracking model 140 which compares  the physical distance, using depth sensor cameras 114 for determining a physical distance and calculating a predicted distance between an object and the vehicle based on trajectories of the vehicle and the outside object, so that a collision can be avoided. See col. 13, lines 44-59, for example.  The motivation for this rejection is the same as that to claim 13. 

     With respect to claim 16, the 219 reference teaches generating an audible sound when the driver is found to be dozing/not alert. 
     Gasgupta teaches generating of an Augmented Reality display for establishing a driving pattern either to follow behind a moving object or to follow a road or path on the user screen, see col. 16, line 55 – col. 17, line 33. 

    Since the 219 reference and Gasgupta are directed to tracking objects, the purpose of using an interface to trigger a vehicular action would have been contemplated by  the 219 references as set forth by Gasgupta.
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify or replace the instrument panel 22 of the 219 reference  with the AR user interface, taught by Gasgupta, for determining a vehicular action.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP2004504219 in view of Zhang (USP. 9,405,982).
    The 219 reference teaches all of the subject matter except for  determining the highest probability of tracked changes of the plurality of features. 

 Zhang teaches a system for triggering a vehicular action including identification of occupants, tracking the occupant over time with a plurality of video frames to determine, mouth, nose and eye features  and determining the position of the occupant relative to a distance form an airbag.  Zhang teaches  tracking the occupant and determining  the distance of the occupant from the airbag. Zhang teaches triggering a vehicular action  such as the airbag deploying with low, medium or high air based on the distance the occupant is from the airbag. 
     Zhang teaches using a probability score (using a confidence score that is higher than a threshold and choosing the highest pixel location and applying and SVM classifier to determine the highest classification response), see col. 6, lines 25-32.
     Since the 219 reference and Zhang are both directed to determining human features of a human within a vehicle  the purpose of using a highest probability score to obtained with greater assurance the features of the human, would have been contemplated by  the 219 reference as set forth by Zhang.
    It  would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention to replace or modify the tracking system of  the 219 reference with the tracking system of Zhang for the purpose of using probability scores to obtain the highest accuracy that the features extracted are related to the human action judged to invoke a corresponding vehicular reaction.

               Claims Objected To As Containing Allowable Matter

Claims 4,  6, 7, 10 and 11 are objected to as containing allowable matter. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEROME GRANT II/Primary Examiner, Art Unit 2664